Title: Explanatory Remarks on the Assembly’s Resolves, [29 March 1764]
From: Franklin, Benjamin
To: 


On March 30, 1764, the day after the Pennsylvania Gazette printed the recent messages between the governor and the Assembly and the twenty-six Assembly “Resolves upon the Present Circumstances,” Joseph Galloway wrote to William Franklin enclosing “a Copy of your worthy Father’s Remarks on our Assembly Resolves. No answer has yet been attempted by the Proprietary Faction, who seem much depressed.” Under date of April 12, 1764, the firm of Franklin & Hall charged the province £8 for printing 3000 copies of the “Explanatory Remarks of the Assembly’s Resolves,” a folio of two pages. It is undated, but someone wrote in ink on the present copy “March 29, 1764,” just below the “No. 1840” of the heading. Perhaps this writer intended merely to indicate the date of this issue of the Gazette, in which the Resolves were printed, yet the fact that Galloway was able to send a copy of the Remarks to the governor of New Jersey on the 30th makes clear that Franklin had written them before that date.
These Explanatory Remarks must, of course, be read in conjunction with the Resolves to which they refer (above, pp. 126–33), and which, as the introductory paragraph makes clear, they were intended to amplify and explain. This paper is one of many examples of the importance Franklin attached throughout his career to informing the public on issues for which he wanted support.
 
[March 29, 1764]
Explanatory REMARKS on the ASSEMBLY’S RESOLVES,published in the Pennsylvania Gazette, No. 1840.
Resolves of Assembly being short Resolutions, formed after Debate and full Consideration of any particular Matter, they are generally very concise, and seldom contain the Reasons at large upon which they are founded; and although they are always so full and expressive, as to be clearly understood by those who have attended to the Subject, yet, to enable others rightly to comprehend their Meaning, an explanatory Account of the Facts seems necessary. It is with this View the following Remarks are submitted to the Consideration of the Publick.
Remarks on Resolve the First. As this Resolve is the first in Order, so it is the most important, and is intended to point out the deepest Wound which has been made, by an undue Attachment to Proprietary Interest, in the original Constitution of this Government. By the Royal Grant, “free, full and absolute Power,” is given to the Proprietary “Lieutenants” and Governors, “to ordain, make, and enact Laws, for the Raising of Money, &c. according to their best Discretion, with the Advice, Consent and Approbation of the Freemen of the Country, or of their Delegates and Deputies.” The Powers of Legislature being thus fully granted by the Crown, to the Governor for the Time being, and the Peoples Representatives, ’tis evident the Proprietaries can have no Constitutional Share in Legislation, or Right to give Instructions to their Governor, whereby his “Discretion” must be totally destroyed. And therefore all such Instructions are a manifest Violation of the Royal Favour to the good People of this Province, and a most dangerous Invasion on the Rights of the Subject. They not only destroy the Exercise of Judgment in the Governor, but render the Representative Body of the People mere Cyphers in the Constitution. And vain is it for the People to send their Delegates to the Seat of Representation, as all they can do when met, is to give up their Freedom and Exercise of Judgment, betray those very Rights they were sent to preserve, and servilely submit to Proprietary Will and Pleasure. Much better will it be for the Inhabitants of Pennsylvania to invest the Proprietaries with absolute Power at once, permit them to ordain and enact Laws at Three Thousand Miles Distance, and only transmit them here for Publication and Execution. For whose Interest they will in that Case be calculated, and of what Spirit they will partake, modern Measures have fully demonstrated.
  Remark on the Second and Third Resolves. The first Attempt to enforce this mischievous Claim, happened about Fifty Years past, when William Penn, in Governor Evans’s Commission, inserted a Clause, reserving “to himself and his Heirs, their final Assent to the Laws” which should be passed; and thus assumed the Royal Power, which by the original Charter was reserved to the Crown. How evidently does this demonstrate, that Men of the fairest Characters are not to be trusted, when under the Influence of private Interest. A virtuous Opposition, however, both in the Proprietary Council, and Assembly, repelled this Invasion of their Rights, and the Reservation was declared illegal and void. And from this Time Proprietary Instructions never appeared, till in the Beginning of the late War. A Time when the Frontiers were bleeding in every Quarter, and the unhappy Inhabitants reduced to every Kind of Misery and Distress that the deepest Want, and the most relentless Barbarities of a savage Enemy could devise and inflict. This it seems was thought the most convenient Time to enforce those Claims, and reduce the People to a Subjection to them. And certainly a Time like this was necessary to their Success. For, upon their being laid before the Assembly, they plainly appeared to be formed solely with a View to increase the immense Wealth of the Proprietaries, and to oblige the People to bear their Burthens; and were found equally regardless of the Orders of the Crown, as of the Good and Safety of the distressed Inhabitants.
Influenced by these illegal Instructions, what unjust Claims have the Governors of this Province made in Favour of their Principals! They first insisted that the Proprietaries should not be taxed at all, although their Property was to receive equal Protection from it; then that their Quitrents should not be rated; next that their located and uncultivated Lands should be exempted; and lastly, that the Bills of Credit, issued as well for the Protection of their Property as that of the Inhabitants, should not be a Tender in the Payment of their Rents, contrary to all Justice and good Conscience. The Assembly, consistent with that Duty they indispensably owed to their Constituents, could not agree to these unjust Demands. This created Disputes; those Disputes created Delays, which greatly obstructed His Majesty’s Measures; and whether the Proprietary Pretensions, or the Assembly’s Opposition, were most just and well founded, is submitted to the Candid and Impartial.
  Resolve the Fourth. It is certainly an high Presumption in the Proprietaries, to give Instructions inconsistent with the Royal Grant; to take Bonds to enforce a strict Execution of them, and to adhere to them without the least Abatement, when His Majesty’s Subjects are in the greatest Danger and Distress from the Incursions of a savage Enemy; and especially, by those Instructions, to delay and prevent those Aids His Majesty demands of this Province, for the Preservation of his Colonies, and the Safety of his People.
  Resolve the Fifth. In the Year One Thousand Seven Hundred and Sixty-one, an Enquiry was made, by Order of Assembly, into the State of the Provincial Taxes. And it appeared that the Proprietaries whole Estate paid no more than Five Hundred Sixty-six Pounds, Four Shillings and Ten-pence, when the Tax of one of the Members amounted to more than One Third of that Sum, though not possessed of a One-fiftieth Part of the Property owned by them; although it was asserted before the Privy Council, in a Debate on that very Bill by which the Tax was laid, that the Proprietaries would be obliged to pay more than all the People of Pennsylvania together.
  Resolve the Sixth. By Contract with the first Adventurers, the Quitrents were settled, as the certain Support of the Government, as is the Case in those Colonies immediately under the King. On this Income the Governor was supported many Years. When the Proprietor returned to England, he had Occasion for those Rents to support his Family there; to which Purpose, and to distress the Province, they have been ever since carefully applied. Upon this Misapplication of the first Revenues of the Government, the Assembly were at that Time, by the most artful Management, and undue Influence, prevailed on to grant the Monies arising by Tavern Licences to support his Deputy. The Monies received from this Source, and the Sums given to the Governors for Forty Years past, will amount to more than the Sum mentioned in the Resolve.
  Resolve the Seventh, appears to be just, from many of the other Resolves.
  Resolve the Eighth. It is notorious, the Number of Taverns, Alehouses and Dram-shops, have encreased beyond all Measure or Necessity. That they are placed so near to each other, that they ruin one another; and Two Thirds of them are not merely useless, but are become a Pest to Society. There are very few of them that are able to provide the necessary Conveniences for entertaining Travellers, or accommodating the People either in Country or City; and this is entirely owing to that weak Policy in a former Assembly, of making it the Interest of a Governor to encourage and promote Immorality and Vice among the People. Many Bills have been presented to the late Governors, to lessen the Number, and to regulate those Nurseries of Idleness and Debauchery, but without Success. From whence it seems evident, that so long as the Proprietaries are interested in our Ruin, ruined we must be: For no Deputy will dare to regulate this Mischief, because it will lessen the Revenue; nor accept a Compensation for this Revenue, as it will affect his Successor; nor even accept a greater Annuity, because it may, in Time, encrease to an higher Sum.
  Resolve the Ninth. The purchasing or taking up large Tracts of Land on the Frontiers, to lay by for a future Market, must prevent a compact Settlement of the People, render them less defensible, and of Course encrease the Taxes necessary for their Protection.
  Resolve Tenth and Eleventh. In Virginia and Carolina the People pay no Purchase Money for their Lands, and in the former only Two Shillings, and in the latter Four Shillings and Two-pence Sterling Quit-rent per Hundred Acres. In Pennsylvania the Proprietaries Waste Lands are sold for Fifteen Pounds Ten Shillings per Hundred Acres; their Manor Lands from Fifty to Sixty times that Value, with an annual Quit-rent reserved of Four Shillings and Two-pence Sterling per Hundred Acres. This exorbitant Price, with the great Difficulty of obtaining Justice at the Land Office, and the continued public Disputes, occasioned by Proprietary Exactions and Instructions, have driven a great Number of wealthy Settlers into the Southern Colonies.
  Resolves Twelve, Thirteen, Fourteen and Fifteen [12, 13, 14], being fully explained by what is said before, and in the Assembly’s Messages, they can need no further Explanation.
  Resolve the Sixteenth [15]. The People of our Mother Country, under the immediate Government of a Sovereign who had little private Interest in the Kingdom to influence him, have thought that they had no Security in their Lives, Liberties and Properties, while the Judges of the several Courts held their Commissions during the Pleasure of the Crown. If they were right, how much more precarious and insecure are those invaluable Blessings in this Province, where so great and unjust an Attachment to the Interest of the Proprietaries is discovered, who are not only consulted in the Nomination of the Judges, but can, and often have, from Reasons of Policy only, removed them at their Pleasure? The Time may come, when the People of Pennsylvania may experience the arbitrary Policy of a Richard the Second, and a James the Second, and the unjust and cruel Determinations of the servile Belknap, and the blood-thirsty Jeffries.
  Resolve the Seventeenth [16]. Nothing was too unjust, nothing too dishonest and false to be alledged against the Assembly and People of Pennsylvania, in the late Pleadings before their Lordships of the Privy Council, and we all know by whom the Pleaders were instructed. The Pleadings themselves having been taken in Short Hand, will soon be published, and fully demonstrate the Truth of this Resolve.
  Resolve the Nineteenth [17]. However safe it may be to entrust an immediate Governor under the Crown with the Nomination of Militia Officers, who has no private Interest or Schemes of his own to promote, it certainly never can be safe to commit that Power into the Hands of a Deputy of the Proprietaries, bound by penal Obligations to obey Instructions wholly calculated to promote their private Interest. If we may judge from what we have seen, they would, no doubt, commission none but those who would implicitly obey their Orders, and pursue their Schemes for enslaving the People. This would create a vast Number of New Relations and Dependencies in the Government, all under the Controul of the Proprietaries and their Governors, who holding their Offices during their Pleasure, would no doubt conform to that Pleasure. The Officers would influence the private Men, and the whole would influence our Elections in Favour of the Proprietary System, and by these Means render their Will the sole Rule, in both the Executive and Legislative Parts of Government.
  Resolve Twenty, Twenty-one and Twenty-two [18, 19, 20]. These Resolves on the proposed Amendments to the Militia Bill, are so full and easily understood, that they carry Conviction with them, upon the least Attention.
  Resolve the Twenty-third [21] is fully explained by the Messages between the Governor and Assembly, lately published.
Resolve the Twenty-fourth [22, 23]. No sooner did the Proprietaries obtain the Opinion of our Superiors, that the Bills of Credit should not be a Tender in the Payment of their Rents, than they laid a new Scheme for putting their Purchase Money, and other Contracts, under the same Circumstances, that thereby they might not, in common with the People of this Province, suffer by a Depreciation, in case it should happen, though in common with the People they reaped all the Advantages of those Bills, and though the Protection of their Estates, in common with the Peoples, rendered the emitting them necessary. They accordingly gave Orders to their Commissioners of Property, to make their future Contracts for the Sale of Lands in Sterling; and by their Instructions to their Governor, positively forbid him to pass any Supply Bill, unless those Contracts are also exempted from being discharged by the said Bills. This seems, in the Opinion of the House, to have been one of the Causes of the Failure of the Supply Bill. To which may be added, that by the Bill, had it passed, the Proprietary Agents would be obliged to give an honest Account of their Estates, under a Penalty of Four-fold the Tax for all Property by them wittingly concealed. And when we consider the many Instances of the most unjust Claims of Exemption from Taxes by the Proprietaries, this alone will appear an Objection likely to be strong enough with their Deputy to reject the Bill, the House having complied fully with the Stipulations their Agents had entered into before the Council.
  Resolve the Twenty fifth [24]. Power, when separate from great Property, and properly restrained by salutary Laws, is so far from being prejudicial to Society, that it cannot well exist or continue without it. But Power united with great Wealth, is all that is necessary to render its Possessor absolute, and every thing, under him, at his own Disposal. Great Riches alone, says a late Writer, in a private Person, are as dangerous to the Prerogatives of the Crown as to the Rights of the Subject. It enables him to form a great Number of Dependants, much greater than is consistent with the Safety of either. They place the Subject too near a Level with his Sovereign. They form in the Mind ambitious Designs, and not only give the Hope, but create the Power, of carrying them into Execution. And if this be the Case of great Wealth alone, how much more must the Addition of all the Powers of Government in the same Persons (Three Thousand Miles distant from the Eye of the Sovereign) render the Rights of the Crown and the Privileges of the People precarious, and at the Disposal of the Proprietaries? Look through all History, and the Experience of Ages will demonstrate this Truth.
  Resolve the Twenty sixth [25]. The Reason of this Resolve is fully shewn in the Explanation of the last.
  Resolve the last [26]. By this Resolve it appears all Hopes of serving the People, or the least Degree of Happiness, under a Proprietary Government, are wholly given up by the Assembly. And that, in their Opinion, no Asylum from arbitrary Power and its mischievous Effects remains, but that of a Change of Government. And nothing is now left for the People to determine, but to inform their Representatives, whether they had rather submit to the most unjust Proprietary Instructions, subversive, and indeed effectually destructive, of their essential Privileges, and of Course become Slaves to the usurped and arbitrary Power of private Subjects; or implore the immediate Protection of a Sovereign, justly celebrated for his tender Regard to the constitutional Rights of Englishmen.
